Citation Nr: 0835633	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-43 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating beyond 10 percent for 
residuals of burns to the left hand with limitation of 
motion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1957 
to March 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  That decision initially 
denied service connection for the veteran's residuals of a 
burn to the left hand.  In January 2004, the RO granted 
service connection and assigned a 10 percent evaluation.  The 
veteran disagreed with the evaluation assigned and this 
appeal ensued.  

In June 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at his hearing before the undersigned 
in June 2008 that he was receiving Social Security 
Administration (SSA) disability benefits for his hand and for 
a heart disorder.  While he testified that VA had the records 
from SSA, a review of the file reveals that none of the 
records relied upon by SSA in its determination has been 
associated with the claims folder.  VA has a statutory duty 
to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  These must be obtained before a decision on the 
claim of entitlement to a higher rating can be made.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Additionally, during the veteran's June 2008 hearing, he 
stated that his disability had increased from the findings 
noted in his most recent VA examination in May 2005.  His 
representative opined that the veteran's symptoms had changed 
since that time and that limitations referable to the 
veteran's left hand as noted in the hearing differed from 
those documented in 2005.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a veteran 
alleges that his service-connected disability has worsened 
since he was previously examined, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  In view of 
such, the veteran will be provided an opportunity to report 
for a current VA examination to ascertain the current status 
of the service-connected disorder.

Finally, the issue on appeal stems from a claim for service 
connection which was received by the RO in August 2001.  
During the course of this appeal the criteria for rating 
scars were amended effective August 30, 2002.  Both the old 
and new criteria apply, but the substantive new criteria 
cannot be applied before their effective date of August 30, 
2002.  However, the veteran has not been fully informed of 
the criteria for rating scars prior to and after the 
amendment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of all 
records used in determining the veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative 
Law Judge must also be obtained and 
associated with the claims folder.  All 
attempts to obtain these records must be 
documented for inclusion in the folder.  
If there are no records, it must be so 
stated, in writing, for inclusion in the 
folder.  

2.  The RO should schedule a VA 
examination with an appropriate medical 
professional to determine the nature and 
extent of the veteran's residual burns to 
the left hand.  The veteran's claim 
folder and a copy of this REMAND should 
be furnished to the examiner, who should 
indicate in the examination report that 
he or she has reviewed the claims file.  
Any indicated tests should be performed.  
All findings should be described in 
detail, including the size, location, and 
appearance of all of the veteran's burns.  

The examiner should note any functional 
impairment caused by the veteran's 
disability, including a full description 
of the effects of his disability upon his 
ordinary activities, if any.  
Additionally, the examiner should 
document motion of the wrist, thumb, and 
fingers.  

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The SSOC should 
include a complete recitation of both the 
old and the new rating criteria for skin 
disabilities.  38 C.F.R. § 4.118 (2002); 
67 Fed. Reg. 49596-99 (July 31, 2002). 
The claim should be returned to the Board 
as warranted.  

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




